                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Darlene Gowdy Reed,                                            Case No. 3:16-cv-02216


                       Plaintiff

       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER


LMN Development, LLC,

                       Defendant



                                        I.      INTRODUCTION

       Before me is the motion for summary judgment filed by Defendant LMN Development,

LLC. (Doc. No. 19). Plaintiff Darlene Gowdy Reed filed a memorandum in opposition, (Doc. No.

22), and Defendant replied. (Doc. No. 23).

                                         II.     BACKGROUND

       The present litigation is related to Reed v. LMN Development, LLC, No. 3:14-cv-1695, 2016

WL 3523639 (N.D. Ohio June 28, 2016) (Katz, J.). There, Reed filed suit against LMN,

Development, LLC, doing business as Kalahari Resorts and Conventions, alleging violations of the

Family and Medical Leave Act (FMLA) as well as violations of various Ohio laws. Judge David A.

Katz granted summary judgment in LMN’s favor on Reed’s claims brought under federal law and

declined to exercise supplemental jurisdiction over Reed’s claims under state law.

       Reed then brought the state law claims in the Court of Common Pleas of Erie County,

Ohio. LMN, which is incorporated in Wisconsin and has its principal place of business in

Wisconsin as well, removed the action to federal court on the basis of diversity jurisdiction pursuant
to 28 U.S.C. § 1441(a)-(b). Reed is an Ohio resident and the amount in controversy exceeds

$75,000. Thus, this court has original jurisdiction over the state law claims. See 28 U.S.C. § 1332(a).

         In this action, Reed brings four state law claims: (1) workers’ compensation retaliation in

violation of O.R.C. § 4123.90; (2) disability discrimination in violation of O.R.C. § 4112; (3) failure

to accommodate in violation of O.R.C. § 4112; and (4) intentional infliction of emotional distress.

         Reed began working for LMN in April 2008, when she was hired to work at the Kalahari

Resort in Sandusky, Ohio. (Doc. No. 1-1 at 4). Reed worked in the public area housekeeping

department. (Id.). On July 13, 2012, Reed injured her back while moving furniture as part of her

job. Reed filed a workers’ compensation claim, which LMN did not contest, and she received

benefits as a result of that claim. (Id.).

         Following this back injury, Reed’s treating physician identified certain work restrictions,

which limited Reed’s ability to perform some of the duties of her position. (Doc. No. 19-2 at 34, 58,

61-62, 71). To accommodate these restrictions, LMN offered Reed a light-duty position in the

laundry department. (Id. at 11). There, Reed would sit at a table and cut old towels into rags. (Id. at

85-86). Reed was aware that this was not a permanent position at the resort and that it had been

offered to her in lieu of not working at all. (Doc. No. 19-2 at 80; Doc. No. 19-1).

         Reed was moved, at her request, from the laundry department to the retail department in

January 2013. (Doc. No. 19-2 at 50-51). Two months later, in March 2013, Reed was transferred

again, this time from retail to the spa area. At that time, Reed was still unable to perform the duties

required of her former housekeeping position. (Id. at 62). Reed was transferred out of the spa at her

request in May 2013, and she returned to work in her previous position in the laundry department.

(Id. at 63).

         In July 2013, LMN changed its policy regarding light-duty work. (Doc. No. 19-1 at 2-3).

While the old policy placed no limitation on the amount of time an employee could hold a position

performing light-duty work, the new policy limited the maximum amount of time to 120 days. (Id.)

                                                    2
LMN explained the policy change to Reed and presented her with a Bona Fide Offer of

Employment, which Reed signed, and which stated: “Absent special circumstances or applicable law,

the temporary, light-duty position will generally be available only for a maximum of 120 days.” Reed,

2016 WL 3523639 at *2.

        On August 5, 2013, Reed suffered additional injuries after stepping in a hole while working.

(Doc. No. 22 at 2). Reed filed another workers’ compensation claim. (Id.). In September, LMN

brought in an occupational therapist to work with Reed in an effort to facilitate her return to her

former housekeeping position. (Doc. No. 19 at 14). Reed refused to meet with the therapist after

one or two sessions. (Id.).

        On October 2, 2013, Reed suffered additional injuries, this time from a non-work-related car

accident. (Doc. No. 22 at 2). As a result, Reed applied for FMLA leave, which LMN granted, and

which Reed took from October 1, 2013 to October 29, 2013. (Id.). When this leave ran its course,

Reed returned to work in the light-duty position in the laundry department for just over a month

before requesting a personal leave of absence so that she could move to a new residence. (Doc. No.

19 at 15). LMN granted her request and Reed was given time off from November 28, 2013 to

December 28, 2013, the maximum amount of time that LMN’s policy permitted. (Id.).

        On December 27, the day before Reed was set to return to work, she spoke with Kalahari’s

Director of Human Resources for the Sandusky location, Angela Reyes. (Id.). Reyes told Reed that

Reed had used all of the 120 days of light-duty work available to her under LMN’s policy and

explained that Reed could return to work only if she could perform the duties of her former

housekeeping position. (Doc. No. 19-2 at 111). Because Reed was still unable to perform those

duties, she did not return to work when her personal leave of absence expired on December 29,

2013. (Doc. No. 19 at 16). LMN chose to treat her continued absence as FMLA leave, and

informed Reed that she could return to her housekeeping position whenever her work restrictions

were altered and she could perform the duties required of employees in that role. (Id.). Following

                                                   3
this, Reed began collecting unemployment insurance and looking for another job with a different

employer. (Doc. No. 19-2 at 118, 153).

        LMN terminated Reed’s employment on February 6, 2014, after an incident led LMN to

believe that Reed had violated company policy. Under the relevant policy, employees could

purchase discounted water park day passes for $10. (Doc. No. 22-12). Employees can acquire these

passes from Human Resources. LMN’s policy provides, “[t]he discount is also available for up to

five (5) friends and family members – provided the Associate is with guest(s) at all times.” (Id.).

Reed testified that Nick Hovde, a rooms division executive at Kalahari, routinely gave her

permission to acquire more than five passes for family and friends. (Doc. No. 19-2 at 123). At the

time, comparable passes were available to the public for approximately $60. (Doc. No. 19-2 at 119).

The policy prohibits employees from reselling the passes for a profit. Resale of the passes for profit

is considered theft and a basis for immediate termination.

        Reed claims that LMN also offers employees the opportunity to purchase what she terms

“hotel guest passes” from the front desk of resort hotels when the Human Resources department is

closed. According to Reed, these passes are regularly available for purchase as long as the hotel is

below a certain occupancy. (Doc. No. 19-2 at 122-23). These passes are similar to the water park

day passes, although they last longer, expiring at 3:00 pm the day after they are used rather than at

the end of the day they are used. (Doc. No. 19 at 16).

        On January 14, 2014, Reed purchased 14 of these passes for friends and family, paying the

discounted rate of $10 each, for a total of $140. (Doc. No. 19-2 at 125-26). Reed later gave those

passes to another individual, Brandi Trautman, for $156. (Doc. No. 19 at 17). Reed claims this

reflected the $140 she paid for the passes plus $16 in gas she used to get the passes. (Doc. No. 19-2

at 138-39).

        On January 19, Ms. Trautman, her friend Kori Lather, and a group of children, visited the

park using the passes, but because the passes were designated for use on the day before, they expired

                                                   4
at 3:00 pm. (Doc. No. 19 at 17). LMN told Trautman and her group that they had to leave the

park, and Trautman proceeded to the front desk to complain about the expiration of the passes.

(Id.). Kalahari’s Guest Services Manager, Su Peterson, gave the group new day passes after Ms.

Lather gave a written statement regarding the incident. (Id.).

        Following this, LMN asked Reed to come in and speak with a member of security regarding

the incident, but Reed refused. (Doc. No. 19-2 at 130-31, 144). Reed eventually returned to the

resort on February 6, 2014, at which time LMN informed her she was being terminated for reselling

the water park passes for a profit in violation of company policy.

                                             III.    STANDARD

        Summary judgment is appropriate if the movant demonstrates there is no genuine dispute of

material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

All evidence must be viewed in the light most favorable to the nonmovant, White v. Baxter Healthcare

Corp., 533 F.3d 381, 390 (6th Cir. 2008), and all reasonable inferences are drawn in the nonmovant’s

favor. Rose v. State Farm Fire & Cas. Co., 766 F.3d 532, 535 (6th Cir. 2014). A factual dispute is

genuine if a reasonable jury could resolve the dispute and return a verdict in the nonmovant’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A disputed fact is material only if its

resolution might affect the outcome of the case under the governing substantive law. Rogers v.

O’Donnell, 737 F.3d 1026, 1030 (6th Cir. 2013).

                                          IV.       DISCUSSION

    A. Workers’ Compensation Retaliation

        Reed’s first claim is for workers’ compensation retaliation in violation of O.R.C. § 4123.90.

In relevant part, § 4123.90 provides:

        No employer shall discharge, demote, reassign, or take any punitive action against
        any employee because the employee filed a claim or instituted, pursued or testified in
        any proceedings under the workers’ compensation act for an injury or occupational
        disease which occurred in the course of and arising out of his employment with that
        employer.

                                                     5
O.R.C. § 4123.90. Ohio courts analyze claims under § 4123.90 using the McDonnell Douglas burden-

shifting framework that governs federal retaliation and discrimination claims. Sharp v. Profitt, 674 F.

App’x 440, 444 (6th Cir. 2016).

        Under that framework, the employee must first establish a prima facie case. See McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); see also St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,

506 (1993) (citing Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 252-53 (1981)). If the employee

does so, the burden shifts to the employer “to articulate some legitimate, nondiscriminatory reason”

for the adverse employment action. Burdine, 450 U.S. at 252 (quoting McDonnell Douglas, 411 U.S. at

802). If the employer does so, the burden shifts back to the employee to “specifically show that the

employer’s purported reason is pretextual and that the real reason the employer discharged the

employee was because the employee engaged in activity that is protected under the Ohio Workers’

Compensation Act.” Sharp, 674 F. App’x at 444 (further citation and internal quotation marks

omitted).

    1. Prima Facie case

        The parties cite variations of a three-prong test used by Ohio courts to determine whether

plaintiffs have established a prima facie case of retaliation. (Doc. No. 19 at 20; Doc. No. 22 at 7-8).1

But, since this litigation began, the Supreme Court of Ohio has clarified that plaintiffs do not have

to show the first prong of these tests, that they were actually injured on the job, to recover under

O.R.C. § 4123.90. See Onderko v. Sierra Lobo, Inc., 69 N.E. 3d 679, 685 (Ohio 2016). In doing so, the

court did not directly address the proper test going forward.

        Because of this, I follow the Sixth Circuit’s approach as it appeared in Sharp, under which

Reed must show that: (1) she engaged in protected activity; (2) LMN took an adverse employment



1
 Under these tests, a plaintiff must show: (1) they were injured on the job; (2) they filed a claim for
workers’ compensation; and (3) some causal connection between their filing and the adverse action
they suffered. See, e.g., Cunningham v. Steubenville Orthopedics & Sports Med., Inc., 888 N.E.2d 499, 508
(Ohio Ct. App. 2008).
                                                     6
action; and (3) a causal link existed between Reed’s protected activity and the adverse action taken

by LMN. Sharp, 674 F. App’x at 444. LMN concedes the first two elements are met but disputes

the third.

        “The causation element requires a plaintiff to show by a preponderance of the evidence that

his discharge was retaliatory—that is, motivated by a workers’ compensation filing.” Sharp, 674 F.

App’x at 445 (citing Sutton v. Tomco Machining, Inc., 950 N.E.2d 938, 943 (Ohio 2011)). Relevant

factors at this stage include “the length of time between the claim and the discharge, changes in

salary level, hostile attitudes emerging, and whether legitimate reasons exist for the discharge.” Sharp, 674 F.

App’x at 445 (emphasis in original) (quotation omitted).

        To establish causation, Reed relies primarily on temporal proximity. Specifically, “the

timing connection between her disability leaves and Kalahari’s investigations.” (Doc. No. 22 at 11).

Reed also claims that the investigations into her leave represent hostile attitudes emerging at LMN.

Finally, Reed claims her managers’ behavior after her disability issues started demonstrates LMN’s

hostility to her workers’ compensation claim. (Id.).

        Reed was fired in February 2014, after filing workers’ compensation claims in July 2012 and

August 2013. Because the protected activity is her filing a workers’ compensation claim, the

temporal proximity between that and the adverse employment action is, at best, six months. Ohio

courts have found gaps much shorter than this are not sufficient to show a causal connection. See

Harris v. OHNH EMP, L.L.C., 37 N.E.3d 1256 (Ohio App. 9th Dist. 2015); see also Hunt v. Monro

Muffler Brake, Inc., 769 F. App’x 253, 258 (6th Cir. 2019) (holding six-and-a-half-month gap between

injury and termination is not enough to create inference of causal connection).

        While the temporal proximity between her disability leaves and LMN’s investigations is

much closer, this does not help Reed’s case because LMN’s investigations were not related to her

pursuit of workers’ compensation. The fact that LMN conducted surveillance of Reed while she




                                                        7
was on FMLA leave does not show that her employer was hostile to her pursuing workers’

compensation for an unrelated injury.

        Further, even if Reed could overcome the fact that the investigations were not related to the

injury for which she sought workers’ compensation benefits, Ohio law precludes her from using the

investigations to illustrate the kind of hostile attitude that would support finding causation. An

employer’s reasonable suspicion about the legitimacy of a workers’ compensation claim is not

sufficient to create a genuine dispute over retaliatory motive. See Sharp, 674 F. App’x at 445-46.

Reyes testimony illustrates why her suspicion was reasonable in this case. Reyes heard Reed

advertising her personal cleaning business on her voicemail, which Reyes found odd considering the

strict restrictions Reed’s doctor had prescribed. (Doc. No. 22-7 at 45-46).

        Reed’s remaining arguments are similarly unpersuasive. For example, she claims her

managers in the laundry department were “nasty” to her. (Doc. No. 22 at 11). But she testified that

those same managers are nasty to everyone, precluding any inference that their hostility was

motivated by her pursuit of workers’ compensation. Similarly, Reed argues she suffered constant

harassment from taking leave and working light duty, but she fails to provide any support for this

contention. Instead, in the portion of the record she cites in support of this claim, Reed testifies

only to some poor interactions she had with management while working light duty, each of which

was addressed and resolved by HR upon her reporting the incident. (Doc. No. 19-2 at 52-59).

While Reed claims that everything was a “fight” during those times, she does not provide any detail

to illustrate how LMN management was hostile to her because of her workers’ compensation claim.

        Because there is no evidence from which a reasonable jury could find a causal connection

exists between Reed’s protected activity and the adverse action, Reed fails to establish a prima facie

case of workers’ compensation retaliation.




                                                    8
    2. Nondiscriminatory Reason and Pretext Analysis

           Even if Reed could establish a prima facie case of workers’ compensation retaliation, her claim

would fail because LMN has identified a legitimate, nondiscriminatory reason for her termination,

and Reed has failed to present evidence from which a reasonably jury could find this reason was

pretextual.

           Here, LMN relies on its honest belief that Reed violated company policy by reselling water

park passes for a profit. LMN considered this theft of company property and a sufficient

justification for termination. (Doc. No. 19 at 24). Thus, LMN has provided a legitimate,

nondiscriminatory reason for Reed’s termination.

           “Under the law of our circuit, a plaintiff can show pretext in three interrelated ways: (1) that

the proffered reasons had no basis in fact, (2) that the proffered reasons did not actually motivate

the employer’s action, or (3) that they were insufficient to motivate the employer’s action.” Chen v.

Dow Chem. Co., 580 F.3d 394, 400 (6th Cir. 2009).

           But as Chen further explained, these are not meant to operate as rigid categories, instead

“[p]retext is a commonsense inquiry: did the employer fire the employer for the stated reason or

not?” Id. at 400 n. 4. “[A]t bottom the question is always whether the employer made up its stated

reason to conceal intentional discrimination.” Id. (citing St. Mary’s Honor Ctr., 509 U.S. at 515). “[A]

reason cannot be proved to be ‘a pretext for discrimination’ unless it is shown both that the reason was

false, and that discrimination was the real reason.” St. Mary’s Honor Ctr., 509 U.S. at 515 (emphasis in

original).

           Reed denies reselling the passes for a profit, claiming instead that she received only

compensation for the cost of the passes and the gas she used to retrieve them. Reed argues that

LMN is using the story of her selling passes as pretext to retaliate against her for pursuing workers’

compensation. LMN argues that even if Reed did not sell the passes for profit, it honestly believed

she did.

                                                       9
        Under the honest-belief rule, “an employer is entitled to ‘summary judgment on pretext even

if its conclusion is later shown to be mistaken, foolish, trivial, or baseless.’” Loyd v. Saint Joseph Mercy

Oakland, 766 F.3d 580, 591-92 (6th Cir. 2014) (quoting Chen, 580 F.3d at 401). “[A]n employer’s

proffered reason is considered honestly held where the employer can establish it reasonably relied on

particularized facts that were before it at the time the decision was made.” Seeger v. Cincinnati Bell Tel.

Co., LLC, 681 F.3d 274, 285 (6th Cir. 2012) (quoting Joostberns v. United Parcel Servs., Inc., 166 F.

App’x 783, 791 (6th Cir. 2006)) (original brackets omitted).

        “In determining whether an employer ‘reasonably relied on the particularized facts then

before it, we do not require that the decisional process used by the employer be optimal or that it

left no stone unturned. Rather, the key inquiry is whether the employer made a reasonably informed

and considered decision before taking an adverse employment action.’” Wright v. Murray Guard, Inc.,

455 F.3d 702, 708 (6th Cir. 2006) (quoting Smith v. Chrysler Corp., 155 F.3d 799, 807 (6th Cir. 1998))

(further citation omitted).

        In light of the honest-belief rule, Reed’s argument that she did not violate company policy is

irrelevant. Instead, the question is whether LMN believed she did.

        Reed argues LMN could not have honestly believed she violated company policy because

LMN’s policy does not prohibit an employee from being reimbursed for the discounted cost of the

passes. In support, she first relies on the absence of any written policy governing the purchase of

what she refers to as “hotel guest pass” wristbands. (Doc. No. 22 at 14). Reed also cites testimony

of LMN officials, who indicated that receiving $140 for fourteen passes and $16 for gas would not,

by itself, violate the company’s policy. (Doc. No. 22-7 at 27 & Doc. No. 22-24 at 26).

        But Reed’s arguments seem to misunderstand what LMN’s honest belief was at the time

Reed was terminated. LMN did not fire Reed because it believed that receiving $140 as

reimbursement for fourteen $10 passes and $16 as reimbursement for gas violated its policy.

Instead, LMN fired Reed because it believed Reed sold the passes at a profit. (Doc. No. 19 at 27).

                                                     10
It formed this belief through reasonable reliance on particularized facts—chief among them, the

undisputed fact that Reed received more money for the passes than she paid for them. LMN

learned this by interviewing Ms. Lather. (Doc. No. 19-3 at 20-26). After learning that Reed had sold

the passes for $156, LMN contacted Reed, asking her to come in and discuss the events of that

weekend, but Reed refused. LMN came to a reasonable conclusion based on the information it had

at the time.

        Aside from the honest-belief rule, Reed also argues “there have been no [other] employees

who have been terminated for the same facts as Reed.” (Doc. No. 22 at 15). That may be so, but

Reed cites no cases to support the claim that, to prevail at the pretext stage, an employer must prove

they have fired someone for taking the exact same actions in the past. That no other employee has

been fired for this exact conduct before is not probative unless there is evidence that other

employees have engaged in this exact conduct. While LMN may not have fired past employees for

receiving compensation for gas along with tickets given to friends and family, it is undisputed that

LMN has terminated employees for stealing waterpark passes and reselling them at a profit. (Doc.

No. 22 at 5).

        Finally, Reed contends she was not punished for engaging in this conduct in the past,

implying the real reason she was punished this time was her pursuit of workers’ compensation.

(Doc. No. 22 at 15-16). But the only evidence that Reed offers in support of this is Reyes’

testimony that she believed Reed had resold passes in the past—testimony which Reed herself

characterizes as an “unjustified, concocted and undocumented scenario” that illustrates the negative

animus that LMN holds against her. Additionally, the relevant testimony says only that Reyes

believed there was a prior incident where someone who did not belong at the park was there with

wristbands they acquired from Reed. (Doc. No. 22-7 at 75-77). This is not enough for a reasonable

jury to conclude that Reed violated the policy in the past and was not punished, much less that the

reason she was punished this time had anything to do with her filing for workers’ compensation.

                                                  11
        Reed’s claim for workers’ compensation retaliation in violation of O.R.C. § 4123.90 fails

because she cannot establish a prima facie case of retaliation. Additionally, even if Reed had

established a prima facie case, LMN would prevail because it identified a legitimate, nondiscriminatory

reason for Reed’s termination, and Reed failed to present evidence from which a reasonable jury

could conclude that reason was pretext for retaliation. Therefore, LMN is entitled to summary

judgment on Reed’s claim.

    B. Disability Discrimination

        Reed’s claim for disability discrimination in violation of O.R.C. § 4112.02(A) is also analyzed

under the McDonnell Douglas burden-shifting framework. Stanley v. BP Prods. N. Am., Inc., 753 F.

App’x 378, 382 (6th Cir. 2018) (citing Jaber v. FirstMerit Corp., 81 N.E.3d 879, 886 (Ohio Ct. App.

2017)) (further citation omitted).

        1. Prima Facie case

        To establish a prima facie case of Ohio disability discrimination, Reed must prove:

        (1) that he or she was disabled; (2) that the employer took an adverse employment
        action against the employee, at least in part[ ] because the employee was disabled;
        and (3) that the employee could safely and substantially perform the essential
        functions of the job in question despite his or her disability.


Stanley, 753 F. App’x at 382 (quoting Steward v. Bear Mgmt., Inc., 98 N.E.3d 900, 904 (Ohio Ct. App.

2017)) (further citation omitted).

        Reed argues her back injury constituted a disability, a point LMN does not contest. Instead,

LMN argues that even if Reed is disabled, her claim must fail because she fails to establish the

second and third prongs of the test for a prima facie case. I agree.

        As to the second prong, Reed asserts LMN was aware of her injury and that Reyes

questioned the severity of it. But neither Reyes’ awareness nor her skepticism indicates that LMN

fired Reed because of Reed’s injury. Instead, the record shows LMN accommodated Reed’s injuries

for a year and a half prior to her termination. Reed also contends LMN made note of the fact that

                                                    12
she was on “disability” during their investigation into the incident with the passes, but this does not

tend to show anything more than LMN’s awareness of Reed’s status. This in no way tends to show

that the investigation occurred because of Reed’s status, or that her status was in any way connected

to her termination.

        Even if there was some evidence to show Reed was fired because of her disability, Reed

herself testified that at the time she was fired, she was unable to perform the duties of her former

position. (Doc. No. 19-2 at 34, 112-13). Reed also testified that as of July 2015, she still could not

perform those duties. (Doc. No. 22-2 at 50-51).

        2. Nondiscriminatory Reason and Pretext Analysis

        Finally, because Reed’s claim for disability discrimination is also subject to the McDonnell

Douglas framework, the earlier analysis regarding LMN’s nondiscriminatory reason for her

termination and her failure to demonstrate that reason was pretextual applies here as well. Thus,

even if Reed could satisfy the prima facie burden for a claim of Ohio disability discrimination, LMN

would be entitled to summary judgment because Reed has failed to show that LMN’s proffered

reason for her termination was pretext for discrimination. As such, LMN is granted summary

judgment on this claim.

    C. Failure to Accommodate

        Reed also claims that LMN violated O.R.C. § 4112.02 by failing to accommodate her

disability by allowing her to work at a light-duty position. This claim is analyzed under the same

framework as a failure to accommodate claim brought under the Americans with Disabilities Act

(“ADA”). See Brenneman v. MedCentral Health Sys., 366 F.3d 412, 418 (6th Cir. 2004).

        Here, Reed’s failure-to-accommodate claim is not subject to the McDonnell Douglas burden-

shifting framework because she seeks to prove it by direct evidence. See Morrissey v. Laurel Health

Care Co., 946 F.3d 292, 298 (6th Cir. 2019) (further citation omitted) (explaining that because not




                                                   13
making reasonable accommodations is itself a form of disability discrimination, a failure to

accommodate claim will necessarily involve direct evidence).

        To establish her failure to accommodate claim, Reed must show: “(1) that she is disabled,

and (2) that she is ‘otherwise qualified for the position despite [ ] her disability: (a) without

accommodation from the employer; (b) with an alleged essential job requirement eliminated; or (c)

with a proposed reasonable accommodation.’” Morrissey, 946 F.3d at 299 (quoting Kleiber v. Honda of

Am. Mfg., Inc., 485 F.3d 862, 869 (6th Cir. 2007)). If she succeeds in doing so, LMN has the burden

of showing that any job requirement that Reed challenges is essential, or that Reed’s proposed

accommodation would impose an undue hardship. Booth v. Nissan N. Am., Inc., 927 F.3d 387, 396

(6th Cir. 2019).

        As was the case with Reed’s earlier disability discrimination claim, LMN does not contest

Reed’s claimed disability. Instead, LMN argues that Reed failed to identify any reasonable

accommodation that LMN could have made which would have allowed Reed to perform her job.

        Generally, “[a] disabled employee who claims that he or she is otherwise qualified with a

reasonable accommodation ‘bears the initial burden of proposing an accommodation and showing

that that accommodation is objectively reasonable.’” Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 457

(6th Cir. 2004) (quoting Cassidy v. Detroit Edison Co., 138 F.3d 629, 633-34 (6th Cir. 1998)). Reed fails

to satisfy this requirement. While she alludes to the availability of light-duty work in the laundry

room, (Doc. No. 22 at 12-13, 17), she ignores the fact that, as Judge Katz found previously,

company policy precluded her from spending any more time in the light-duty position once her 120

days had run. Reed, 2016 WL 3523639 at *6.

        Further, as LMN points out, the light-duty position in the laundry room is not a regular

position, but a temporary one provided to recuperating employees. (Doc. No. 19 at 30). An

employer is not required to create a new position for the plaintiff as an accommodation. Hoskins v.

Oakland Cnty. Sheriff’s Dep’t, 227 F.3d 719, 730 (6th Cir. 2000).

                                                     14
        Reed also claims that she requested light-duty jobs handing out towels or wristbands. (Doc.

No. 22 at 17). While it is true that “a ‘reasonable accommodation’ under the ADA may include

‘reassignment to a vacant position,’” Kleiber, 485 F.3d at 869 (quoting 42 U.S.C.§ 12111(9)(B))

(emphasis in original), Reed has not offered any evidence from which a reasonable jury could

conclude that such a vacancy existed at the relevant time period.

        Because Reed has not identified any reasonable accommodations that LMN failed to make,

LMN is entitled to summary judgment on Reed’s failure to accommodate claim.

    D. Intentional Infliction of Emotional Distress

        Reed’s final claim is one for intentional infliction of emotional distress. Under Ohio law, a

plaintiff bringing an intentional infliction of emotional distress (IIED) claim must show:

        (1) that the actor either intended to cause emotional distress or knew or should have
        known that actions taken would result in serious emotional distress to the plaintiff,
        (2) that the actor’s conduct was so extreme and outrageous as to go beyond all
        possible bounds of decency and was such that it can be considered as utterly
        intolerable in a civilized community, (3) that the actor’s actions were the proximate
        cause of the plaintiff’s psychic injury, and (4) that the mental anguish suffered by the
        plaintiff is serious and of a nature that no reasonable man could be expected to
        endure it.

Ondo v. City of Cleveland, 795 F.3d 597, 611-12 (6th Cir. 2015) (citing Burkes v. Stidham, 668 N.E.2d

982, 989 (Ohio Ct. App. 1995)) (further citation omitted).

        Because Reed fails to satisfy the second element, I need not address the parties’ arguments

concerning the other three elements.

        “Whether conduct is extreme and outrageous is initially a question of law for the court.” See

v. Cleveland Clinic Found., 222 F. Supp. 3d 569, 576 (N.D. Ohio 2016) (quoting Morrow v. Reminger &

Reminger Co., L.P.A., 915 N.E.2d 696, 714 (Ohio Ct. App. 2009)). For conduct to rise to the level of

extreme and outrageous, “[g]enerally, the case is one in which the recitation of the facts to an

average member of the community would arouse his resentment against the actor, and lead him to

exclaim, ‘Outrageous!’” Yeager v. Local Union 20, Teamsters, Chauffeurs, Warehousemen & Helpers of Am.,

453 N.E.2d 666, 671 (Ohio 1983) (quoting Restatement (Second) Torts § 46 cmt. D (1965)).
                                                   15
        At the outset, “an employee’s termination, even if based upon discrimination, does not rise

to the level of ‘extreme and outrageous conduct’ without proof of something more. If such were not

true, then every discrimination claim would simultaneously become a cause of action for the

intentional infliction of emotional distress.” Godfredson v. Hess & Clark, Inc., 173 F.3d 365, 376 (6th

Cir. 1999) (citing Baab v. AMR Servs. Corp., 811 F. Supp. 1246, 1269 (N.D. Ohio 1993)). Further,

because I have already found that her termination was not based on discrimination, neither the fact

that she was terminated nor the reason for her termination provides any support for her IIED claim.

        Aside from the fact of her termination, Reed offers only one additional argument to show

LMN’s conduct was outrageous: Reed claims “[t]he only reason to subject [her] to ‘constant and

persistent scrutiny over several months was to intentionally harass her.’” (Doc. No. 22 at 18). This

argument fails for two reasons.

        First, it is incorrect to say that the LMN investigating Reed’s capacity while she was out on

leave constitutes harassment. As I explained in the context of Reed’s workers’ compensation

retaliation claim, an employer’s reasonable suspicion about the legitimacy of a workers’

compensation claim is not probative evidence of any retaliatory or improper motive on the part of

the employer. See Sharp, 674 F. App’x at 445-46.

        Second, even if a jury found that LMN’s investigations were simply an effort to harass Reed,

that level of harassment would not rise to the level required for extreme and outrageous conduct.

Reed claims that LMN conducted surveillance of her on five occasions, (Doc. No. 22 at 3), but fails

to demonstrate how this surveillance, or any other form of increased scrutiny, represents the kind of

extreme and outrageous behavior required for an IIED claim. While conducting surveillance of an

employee in an effort to harass them because they took medical leave could certainly qualify as

conduct that is unpleasant and unsettling, it still falls short of what is required by the high standard

for extreme and outrageous conduct. See Mendlovic v. Life Line Screening of Am., Ltd., 877 N.E.2d 377,

386 (Ohio Ct. App. 2007) (no extreme and outrageous conduct where employer: “barked” at

                                                    16
employee during company meeting; yelled at employee, blaming her for bad weather; told employee

she was too busy at work to take vacation; and terminated employee); Branan v. Mac Tools, No. 03AP-

1096, 2004 WL 2361568 (Ohio Ct. App. 2004) (no extreme and outrageous conduct where

employer: interrogated employee for hours, refusing employee’s requests to leave; physically

intimidated employee; told employee they would never get another job in the industry and would

not be able to feed their child; searched employee’s personal belongings; and observed employee’s

home, taking pictures of home and vehicles parked in front of it); Smith v. Lebanon City Schools, No.

CA99-02-024, 1999 WL 1016185 (Ohio Ct. App. 1999) (no extreme and outrageous conduct where

employer: screamed and yelled at employee; berated employee in front of others; falsely accused

employee of stealing money; called employee “moronic and uneducated”; and criticized employee

for being a woman).

       In sum, LMN is entitled to summary judgment on Reed’s claim for intentional infliction of

emotional distress because Reed fails to show that a reasonable jury could find LMN’s conduct was

extreme and outrageous.

                                        V.      CONCLUSION

       For the foregoing reasons, LMN’s motion for summary judgment is granted.

       So Ordered.

                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge




                                                  17
